Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/22/2022.
Claims 1-30 are pending.
 
Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:    
Claim 5 recited, “A method” in line 1. For clarity, it is suggested to change to “The method”.
Claim 6 recited, “A method” in line 1. For clarity, it is suggested to change to “The method”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LY et al. (US 2021/0100038).
Regarding claim 1, LY discloses a method of wireless communication performed by a wireless communication device [Fig. 6, ¶¶ 84-85; a method of wireless communication performed in a time division 602 is shown for sub-band FD communications], comprising: 
receiving a synchronization signal block (SSB) transmission schedule, the SSB transmission schedule at least partially overlapping with an uplink (UL) frequency portion of a full-duplex slot [Fig. 6, ¶ 84; receiving a RO 620 transmission schedule, the SSB transmission schedule 620 at least partially overlapping with an uplink (UL) frequency portion (UL 612) of a full-duplex slot]; and 
receiving one or more SSBs, wherein the one or more SSBs are received in at least a slot different than the full-duplex slot or in a DL frequency portion of the full-duplex slot [Fig. 6, ¶ 84; receiving SSB 618, wherein the SSB 618 is received in at least a slot different than the full-duplex slot or in a DL frequency portion (DL 610) of the full-duplex slot].

Regarding claim 2, LY discloses the method of claim 1.
LY further discloses comprising: refraining from decoding an SSB in the full-duplex slot [Fig. 8, ¶ 88; refraining from decoding an SSB in the full-duplex slot (wherein the SSB may not be transmitted)].

Regarding claim 3, LY discloses the method of claim 1.
LY further discloses receiving an SSB muting pattern indicating that a scheduled SSB transmission is muted in the full-duplex slot [Fig. 8, ¶ 87; random access preamble indicating the SSB may not be transmitted  in the RO periodicity].

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-4, 6-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of Lomayev et al. (US 2021/0242916).
Regarding claim 4, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule; and receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency.
However, Lomayev discloses further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2]; and 
receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving a first portion of an SSB in a first resource within a downlink (DL) frequency portion of the full-duplex slot based on the SSB transmission schedule; and receiving a second portion of the SSB in a second resource within the DL frequency portion based on the second portion of the SSB being scheduled within the UL frequency portion according to the SSB transmission schedule, the second resource being adjacent to the first resource in frequency” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

Regarding claim 5, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule.
However, Lomayev discloses further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule [Fig. 14, ¶¶ 90; receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot by applying a frequency-shift to the SSB transmission schedule” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

Regarding claim 7, LY discloses the method of claim 1, but does not explicitly disclose  further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot.
However, Lomayev discloses further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot [Fig. 14, ¶¶ 84-90, 142-143; receiving SSBs in different sectors, wherein  each received SSB comprising the PSS, the SSS, and the PBCH are provided in Fig. 6 and Table 2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “further comprising: receiving at least a first portion of an SSB in a first downlink (DL) frequency portion of the full-duplex slot; and receiving at least a second portion of the SSB in a second DL frequency portion of the full- duplex slot, wherein the second DL frequency portion is the same as the first DL frequency portion or spaced apart from the first DL frequency portion by the UL frequency portion of the full-duplex slot” as taught by Lomayev in the system of LY, so that it would to  improve wireless coverage areas have been inadequate [see Lomayev; ¶ 3].

Claims 9 and  are rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of MIAO et al. (WO 2020/199734).
Regarding claim 9, LY discloses the method of claim 1, but does not explicitly disclose  
receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule.
However, MIAO discloses receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule [Page 7, 2nd to 4th paragraph; receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period/PRACH configuration period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule/effective random access opportunity ROs].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving an SSB in a downlink (DL) frequency portion of the full-duplex slot during an extended time period within the full-duplex slot, the extended time period being extended from a scheduled period of the SSB transmission schedule” as taught by MIAO in the system of LY, so that it would to provide effectiveness of judging the validity of random access timing can be more reasonable, reducing unnecessary signal transmission, and avoiding unnecessary interference and power consumption [see MIAO; page 3, 3rd paragraph].

Claims 21 are rejected under 35 U.S.C. 103 unpatentable over LY et al. (US 2021/0100038) in view of KIM et al. (KR 2020/0054086).

Regarding claim 9, LY discloses the method of claim 11, but does not explicitly disclose further comprising: transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot.
However, KIM discloses further comprising: transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot [Page 25 paragraph 7 to page 26 3rd paragraph; transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting an SSB in the full-duplex slot based on puncturing a portion of the SSB overlapping with the UL frequency portion of the full-duplex slot” as taught by KIM in the system of LY, so that it would to provide providing time resources for transmitting the data channel in each slot [see KIM, page 4, 4th paragraph].


Allowable Subject Matter
Claims 6, 8, 10, 16, 18, 20, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
In additional to references cited that are used for rejection as set forth above, Yoo et al. (US 2011/0235601) is also considered as relevant prior arts for rejection of in claims 2, 12, 21 and claim 30 for limitation “modifying interference management operations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469